Citation Nr: 1760578	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.

2.  Entitlement to an initial compensable disability rating for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to August 2004 and from April 2009 to July 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision of the Louisville, Kentucky RO. The Montgomery, Alabama RO has current jurisdiction of the appeal.

As for the matter of representation, the Veteran was previously represented by The American Legion. However, in July 2013, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of Disabled American Veterans (thereby revoking the power of attorney in favor of The American Legion, see 38 C.F.R. § 14.631(f)(1) (2017)). The Board recognizes the change in representation.

The issue of entitlement to an initial compensable rating for thoracolumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's diagnosed PTSD, major depressive disorder and anxiety disorder are the result of his combat stressors.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for PTSD, major depressive disorder, and anxiety disorder are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal, given the fully favorable nature of the Board's decision.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304 (d) (2017), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, the combat rules are also relevant to establishing that the disability itself was incurred in service. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id.

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), a lay person is generally not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran claims his psychiatric disorder is related to in-service stressors that occurred while stationed in Iraq. Specifically, in September 2003, he came under fire while flying in a helicopter. The soldiers in his helicopter survived, but his friends in the other helicopter were all killed when their helicopter crashed. See November 2010 statement. He also reported that he was involved in a small arms fire attack in March 2004, during which he lost several friends. See generally February 2016 statement.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304 (f)(2).

In this case, VA has conceded that the Veteran served in combat in Vietnam. Thus, his lay testimony alone generally is sufficient to establish the occurrence of his claimed in-service stressor/s. Thus, the Board must determine whether the Veteran has a psychiatric disorder, to include PTSD, related to these conceded military combat stressors.

Turning to the pertinent evidence of record, an October 2010 VA mental health note indicated that the Veteran reported being depressed since his combat experience in Iraq. He reported nightmares, feeling down, detached, irritable, loss of interest, decreased concentration/appetite, poor sleep maintenance, and guilt. The impression was adjustment disorder with depressed mood.

The report of a February 2011 VA PTSD examination indicated that the Veteran reported chronic mild anxiety. He said that he was unable to tolerate people walking behind him. He felt that he was unable to cope with his anger. He attributed the anger to how they are trained in the military "having no control... no sense of self." He also reported feeling depressed and sad. He said he felt he could have done more while he was in Iraq. The examiner found that the Veteran did not appear to meet the full DSM-IV criteria for a diagnosis of PTSD. The symptoms appeared to be best accounted by a diagnosis of anxiety disorder NOS (not otherwise specified). The examiner further noted that, while the Veteran's reported stressor was related to a fear of hostile military activity, the examiner was unable to provide an etiological opinion without resort to mere speculation. The Veteran had numerous psychosocial stressors that were likely contributing to current symptomology and psychosocial functioning impairment.

Thereafter, VA treatment records reflect continuous mental health treatment. A January 2014 VA mental health consult indicated that the Veteran underwent a 45 minute supportive psychotherapy session with a clinical psychologist. The Veteran's chief complaints were flashbacks, anger, and depression. He reported recurring nightmares about his reported helicopter stressor in Iraq. The examiner diagnosed PTSD and major depressive disorder.

Based on the foregoing, the Board finds that service connection for PTSD, anxiety, and major depressive disorder are warranted.

Initially, the Board notes that the record contains conflicting diagnoses regarding the presence of PTSD. Thus, the evidence is approximately evenly balanced as to whether the Veteran meets the diagnostic criteria for PTSD. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As there is medical evidence of PTSD, major depressive disorder, and anxiety, as well as conceded military combat stressors, the remaining question is whether there is a relationship between the current diagnoses and service.

Here, the VA treatment records reflect that the symptoms of the Veteran's PTSD, major depressive disorder, and anxiety were related to his combat experience. Although the February 2011 VA examiner stated that she could not render an etiological opinion without resort to mere speculation, the examiner did find that the Veteran met the stressor criteria for PTSD. Additionally, the examiner appeared to attribute some of the Veteran's current psychiatric symptoms to his combat experience, while also attributing his symptoms to post-service stressors. In light of the foregoing, the Board finds that the evidence is at least evenly balanced as to whether there is a nexus between the Veteran's diagnosed PTSD, major depressive disorder, and anxiety, and his in-service combat stressors. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for an acquired psychiatric disability, diagnosed as PTSD, major depressive disorder, and anxiety, is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, major depressive disorder, and anxiety, is granted.


REMAND

The Veteran claims that his service-connected thoracolumbar strain is not accurately depicted in the noncompensable rating assigned throughout the appeal period. The Veteran, through his representative, has requested a new examination. See December 2017 Appellate Brief. For reasons stated below, the Board will grant the Veteran's request.

The Veteran underwent VA examinations in February 2011 and March 2014. However, neither examination report is adequate for VA adjudication purposes. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

First, the Board notes that, in 2016, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case. In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate. Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint. In this case, both of the examination reports lack the required findings pursuant to Correia.

Second, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given. It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner. Id. The Board notes that neither VA examiner in this case attempted to estimate additional motion loss during flare-ups or explain why this estimate cannot be given, contrary to Sharp.

A remand is therefore warranted to provide the Veteran a new VA examination to determine the present level of disability in accordance with 38 C.F.R. § 4.59 as interpreted in Correia and Sharp.

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected thoracolumbar strain by an orthopedic physician. The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

2.  Thereafter, and after any additional development deemed appropriate, readjudicate the remaining claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


